Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March14, 2008, accompanying the consoli­dated financial statements and schedule, included in the Annual Report of Aetrium Incorporated on Form 10-K for the year ended December31, 2007.We hereby consent to the incorporation by reference of said reports in the Registration Statements of Aetrium Incorporated on Forms S-3 (File No. 333-49577 effective April7, 1998, File No. 333-49577 effective April 28, 1998, File No. 333-81982 effective February 1, 2002, and File No. 333-81982 effective April 12, 2002) and on Forms
